***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
GOVERNMENT EMPLOYEES INSURANCE COMPANY
         v. ARLY BARROS ET AL.
               (AC 40643)
                 DiPentima, C. J., and Bright and Moll, Js.

                                  Syllabus

The plaintiff insurance company sought, by way of an equitable subrogation
   action, to recover uninsured motorist benefits it had paid to its insured
   for personal injuries sustained by her in a motor vehicle collision alleg-
   edly caused by the negligence of the named defendant. In their answer,
   the defendants raised the special defense that the plaintiff’s claim was
   barred by two statutes of limitations allegedly applicable to the underly-
   ing claims of negligent operation of a motor vehicle. The trial court
   rendered judgment in favor of the plaintiff, from which the defendants
   appealed to this court. Held that the defendants’ claim that the plaintiff’s
   equitable subrogation action was subject to the same limitations period
   as the underlying tort claims was unavailing; the plaintiff’s equitable
   subrogation claim, as pleaded, sounded in equity only and, therefore,
   the claim was not subject to any statute of limitations and the proper
   inquiry was whether the plaintiff’s claim was precluded under the doc-
   trine of laches, and this court declined to address whether the plaintiff’s
   equitable subrogation claim was precluded under the doctrine of laches,
   as the defendants failed to raise that issue before the trial court, and
   the issue involved questions of fact, which an appellate court could
   not resolve.
            Argued May 21—officially released August 28, 2018

                             Procedural History

   Action to recover uninsured motorist benefits paid
by the plaintiff to one of its insureds for injuries sus-
tained as a result of the named defendant’s alleged
negligence, brought to the Superior Court in the judicial
district of Danbury and tried to the court, Truglia, J.;
judgment for the plaintiff, from which the defendants
appealed to this court. Affirmed.
   Peter N. Buzaid, for the appellants (defendants).
   Joseph M. Busher, Jr., for the appellee (plaintiff).
                         Opinion

   DiPENTIMA, C. J. The defendants, Arly Barros and
Anthony’s Services, LLC, appeal from the judgment of
the trial court in favor of the plaintiff, Government
Employees Insurance Company, on its claim for equita-
ble subrogation.1 On appeal, the defendants claim that
the court erred by concluding that the statute of limita-
tions set forth in General Statutes § 52-577 or General
Statutes § 52-584 does not apply to bar the plaintiff’s
claim for equitable subrogation. We affirm the judgment
of the trial court.
   The following facts and procedural history are rele-
vant to our resolution of the defendants’ claim. On Sep-
tember 30, 2012, on Federal Road in Danbury, a vehicle
operated by the plaintiff’s insured and subrogor, Dawn
Williams, was stopped at a traffic light when it was
struck by an uninsured vehicle operated by Barros and
owned by Anthony’s Services, LLC.2 As a result of the
collision, Williams sustained serious physical injuries
for which she received extensive medical treatment,
including several surgical procedures. The total cost of
her medical care was approximately $189,000. On or
about November 12, 2015, the plaintiff resolved Wil-
liams’ claim in the amount of $100,000, the limit of her
bodily injury coverage under the uninsured motorist
provisions of her policy.
   On February 8, 2016, the plaintiff commenced the
present action for equitable subrogation. In their
answer, the defendants raised the special defense that
the claim was barred by two statutes of limitations
applicable to the underlying claims of negligent opera-
tion of a motor vehicle: §§ 52-5773 and 52-584.4
   On June 14, 2017, the matter was tried to the court,
Truglia, J. The defendants presented no evidence; in
their summation, they iterated their special defense.
Specifically, the defendants indicated that the accident
occurred on September 30, 2012, but the plaintiff did
not effect service of process until February 8, 2016.
Accordingly, the defendants contended, the action was
not commenced within three years of the ‘‘act or omis-
sion complained of’’ and was time barred pursuant
either to § 52-577 or § 52-584. The defendants further
argued that the plaintiff, as subrogee to Williams, suc-
ceeded to no greater rights than those of its insured,
and therefore could not bring what essentially is a tort
claim on her behalf.
    The court rendered judgment in favor of the plaintiff
in the amount of $100,000, concluding, inter alia, that
‘‘[t]he law is well settled in this state that statutes of
limitations do not strictly apply to equitable claims.
. . . Although courts in equitable proceedings often
look by analogy to the statute of limitations to deter-
mine whether, in the interests of justice, a particular
action should be heard, they are by no means obliged
to adhere to those limitations. . . . The accident that
gave rise to the plaintiff’s claims occurred on September
30, 2012; Williams received extensive and continuing
medical treatment well into 2015; the plaintiff paid her
uninsured motorist claim in November of 2015 and
brought suit against the defendants in February of 2016.
As a matter of law, the court disagrees with the defen-
dants’ argument that the plaintiff’s claim is barred by
[§ 52-577 or § 52-584].’’ (Citations omitted; internal quo-
tation marks omitted.) This appeal followed.
   We begin our analysis with the relevant legal princi-
ples. The determination of which, if any, statute of limi-
tations applies to a given action is a question of law
over which our review is plenary. See Vaccaro v. Shell
Beach Condominium, Inc., 169 Conn. App. 21, 29, 148
A.3d 1123 (2016), cert. denied, 324 Conn. 917, 154 A.3d
1008 (2017).
   The doctrine of equitable subrogation is a creature
of common law. Pacific Ins. Co., Ltd. v. Champion
Steel, LLC, 323 Conn. 254, 262, 146 A.3d 975 (2016). Its
purpose is well established: ‘‘[T]he object of [equitable]
subrogation is the prevention of injustice. It is designed
to promote and to accomplish justice, and is the mode
which equity adopts to compel the ultimate payment
of a debt by one who, in justice, equity, and good con-
science, should pay it.’’ (Internal quotation marks omit-
ted.) Westchester Fire Ins. Co. v. Allstate Ins. Co., 236
Conn. 362, 371, 672 A.2d 939 (1996), superseded in part
by statute as stated in Pacific Ins. Co., Ltd. v. Champion
Steel, LLC, supra, 268.5 ‘‘[T]he doctrine of equitable
subrogation is broad enough to include every instance
in which one person, not acting as a mere volunteer or
intruder, pays a debt for which another is primarily
liable, and which in equity and good conscience should
have been discharged by the latter.’’ (Internal quotation
marks omitted.) Pacific Ins. Co., Ltd. v. Champion
Steel, LLC, supra, 262. Consequently, equitable subroga-
tion prevents a tortfeasor from being ‘‘unjustly enriched
by virtue of having its debt paid by the insurance com-
pany of a party who had the foresight to obtain insur-
ance coverage, and thus to escape all liability for its
wrongdoing, simply because the insurance company
was not permitted to participate in a suit against the
tortfeasor in order to recover the money that it had
paid to its insured but which was properly payable by
the tortfeasor.’’ Westchester Fire Ins. Co. v. Allstate
Ins. Co., supra, 372–73.
   Statutes of limitations do not apply in a strict fashion
to causes of action arising in equity: ‘‘[I]n an equitable
proceeding, a court may provide a remedy even though
the governing statute of limitations has expired, just as
it has discretion to dismiss for laches an action initiated
within the period of the statute.’’6 Dunham v. Dunham,
204 Conn. 303, 326, 528 A.2d 1123 (1987), overruled in
part on other grounds by Santopietro v. New Haven,
239 Conn. 207, 213 n.8, 682 A.2d 106 (1996). This is true
except where an applicable statute of limitations in
clear derogation of the common law creates a jurisdic-
tional limitation. See Turner v. State, 172 Conn. App.
352, 368, 160 A.3d 398 (2017) (‘‘[T]he court in Dunham
was not considering whether to follow a statute of limi-
tations that was directly applicable to the equitable
proceeding before it, but whether it should import and
adhere to an analogous statute of limitations applicable
to a related action at law. . . . [Dunham] merely rec-
ognizes the discretion of the trial court in equitable
proceedings not directly governed by a limitations
period to import and apply an analogous statute of
limitations.’’). Instead, where no such derogation exists,
a party asserting a claim sounding in equity may ‘‘be
barred from seeking equitable relief by the defense of
laches, which applies only if there has been an unrea-
sonable, inexcusable and prejudicial delay in bringing
suit.’’ Dunham v. Dunham, supra, 327.
   In the present case, the defendants contend that the
statutes of limitations for the underlying tort claims
should control because the plaintiff ‘‘stands in the
shoes’’ of its subrogor and, therefore, the plaintiff suc-
ceeded to no greater rights than those of its insured.
Accordingly, the defendants surmised that the plaintiff’s
claim for equitable subrogation is subject to the same
limitations period as the underlying tort claims. We
disagree.
   As pleaded, the plaintiff’s claim sounds only in equity,
not in law or in both law and equity.7 Consequently,
the plaintiff’s claim is not subject to any statute of
limitations, let alone the same statutes of limitations
applicable to the underlying claims.8 Dunham v. Dun-
ham, supra, 204 Conn. 326–27. The proper inquiry is
whether the plaintiff’s claim is precluded under the
doctrine of laches. Id.
   Here, however, the court noted that ‘‘the defendants
did not assert a special defense of laches. But even if
they had, the court sees no unreasonable delay by the
plaintiff in bringing its claim and, in any event, the
defendants presented no evidence as to how the plain-
tiff’s delay caused them harm or in some way prevented
them from defending themselves against the plaintiff’s
claim.’’ Because the defendants did not raise a claim
of laches, and because ‘‘[a] conclusion that a plaintiff
has [not] been guilty of laches is one of fact for the
trier and not one that can be made by [an appellate
court], unless the subordinate facts found make such
a conclusion inevitable as a matter of law’’; (internal
quotation marks omitted) Dunham v. Dunham, supra,
204 Conn. 327; we decline to address laches.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
    The plaintiff is the subrogee of Dawn Williams, who testified at trial but
is not participating in this appeal.
   2
     The defendants do not dispute that the vehicle Barros operated was
uninsured at the time of the accident.
   3
     General Statutes § 52-577 provides: ‘‘No action founded upon a tort shall
be brought but within three years from the date of the act or omission
complained of.’’
   4
     General Statutes § 52-584 provides in relevant part: ‘‘No action to recover
damages for injury to the person, or to real or personal property, caused
by negligence, or by reckless or wanton misconduct . . . shall be brought
but within two years from the date when the injury is first sustained or
discovered or in the exercise of reasonable care should have been discov-
ered, and except that no such action may be brought more than three
years from the date of the act or omission complained of, except that a
counterclaim may be interposed in any such action any time before the
pleadings in such action are finally closed.’’
   5
     See General Statutes § 38a-336b (‘‘[n]o insurer providing underinsured
motorist coverage as required under this title shall have any right of subroga-
tion against the owner or operator of the underinsured motor vehicle for
underinsured motorist benefits paid or payable by the insurer’’). The legisla-
ture enacted this statute following our Supreme Court’s decision in Westches-
ter Fire Ins. Co. v. Allstate Ins. Co., supra, 236 Conn. 363–64 (plaintiff
insurance company was entitled to maintain action for equitable subrogation
to recover underinsured motorist benefits).
   In Pacific Ins. Co., Ltd. v. Champion Steel, LLC, supra, 323 Conn. 256,
268, our Supreme Court concluded that § 38a-336b does not prohibit a
workers’ compensation insurer from maintaining a common-law equitable
subrogation action against a third-party tortfeasor who is liable for injuries
sustained by an employee. In doing so, however, our Supreme Court stated
in dicta that ‘‘[w]e read the relevant part of the [statute] as merely abrogating
the common-law subrogation rights of uninsured motorist insurance carri-
ers.’’ Id., 268. Because neither party has briefed or argued the question of
whether § 38a-336b precludes an insurer from seeking indemnification
against both underinsured and uninsured motorists, we do not address
that question.
   6
     As the court noted, decisions from the Superior Court have concluded
that claims for equitable subrogation against an uninsured motorist are not
necessarily barred by the statutes of limitations governing claims sounding
in negligence or other torts. See Government Employees Ins. Co. v. Duhamel,
Superior Court, judicial district of New Haven, Docket No. CV-XX-XXXXXXX-
S (August 28, 2017) (denying motion for summary judgment because statute
of limitations is not applicable to actions in equity, and laches was not
asserted); Government Employees Ins. Co. v. Delarosa, Superior Court,
judicial district of Hartford, Docket No. CV-XX-XXXXXXX-S (December 7, 2016)
(63 Conn. L. Rptr. 514, 516) (acknowledging that in equitable actions courts
may provide remedy despite running of statute of limitations, but finding
that plaintiff failed to meet burden of proving that balance of equities was
in its favor); Great American Ins. Cos. v. Hartford Accident & Indemnity
Co., Superior Court, judicial district of Hartford, Docket No. CV-XX-XXXXXXX-
S (March 12, 1999) (24 Conn. L. Rptr. 273, 275) (equitable subrogation is
not subject to statute of limitations); but see Castanada v. State Farm
Mutual Automobile Ins. Co., Superior Court, judicial district of New Britain,
Docket No. CV-XX-XXXXXXX-S (August 6, 2013) (statute of limitations applied
to bar claim for equitable subrogation where no equitable reason existed
for tolling).
   7
     This court has recognized that a statute of limitations might apply to an
equitable claim. When a plaintiff raises both a legal and equitable claim
under the same set of facts, the running of the statute of limitations can
bar both claims. Vaccaro v. Shell Beach Condominium, Inc., supra, 169
Conn. App. 31–33.
   8
     In its brief, the plaintiff argued that even if a statute of limitations applies,
the applicable statute of limitations is that governing indemnification claims,
General Statutes § 52-598a. Because we conclude that no particular statute
of limitations strictly applies, we do not reach this argument.